NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOAQUIN LEDESMA-CONCHAS,                        No.    16-73761

                Petitioner,                     Agency No. A075-879-554

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Joaquin Ledesma-Conchas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Joaquin Ledesma-Conchas’
request for oral argument, set forth in his opening brief, is denied.
questions of law, including claims of due process violations. Singh v. Ashcroft,

367 F.3d 1182, 1185 (9th Cir. 2004). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion in denying Ledesma-Conchas’ second

motion to reopen as untimely and number-barred where the motion was filed more

than four years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and where

Ledesma-Conchas failed to demonstrate prima facie eligibility for asylum that

would invoke the changed country conditions exception to the filing deadline, see

8 C.F.R. § 1003.2(c)(3)(ii); see also Ramirez-Munoz v. Lynch, 816 F.3d 1226,

1228 (9th Cir. 2016) (the BIA may deny a motion to reopen for failure to establish

prima facie eligibility for the relief sought); Zetino v. Holder, 622 F.3d 1007, 1016

(9th Cir. 2010) (an applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”).

      We lack jurisdiction to review the agency’s discretionary decision not to

reopen proceedings sua sponte, where Ledesma-Conchas fails to raise a colorable

constitutional claim or question of law about the sua sponte determination that

would invoke our jurisdiction. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011); cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016)

(“[T]his court has jurisdiction to review Board decisions denying sua sponte


                                          2                                    16-73761
reopening for the limited purpose of reviewing the reasoning behind the decisions

for legal or constitutional error.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  16-73761